

Exhibit 10.7


SHARED SERVICES AGREEMENT
by and between
D.R. HORTON, INC.
And
FORESTAR GROUP INC.
DATED AS OF OCTOBER 6, 2017




SHARED SERVICES AGREEMENT


This SHARED SERVICES AGREEMENT, dated as of October 6, 2017 (this “Services
Agreement”), is entered into by and between D.R. HORTON, INC., a Delaware
corporation (“D.R. Horton”), and FORESTAR GROUP INC., a Delaware corporation and
majority owned Subsidiary of D.R. Horton (“Forestar”). Capitalized terms used
herein but not defined herein shall have the meaning set forth in that certain
Agreement and Plan of Merger (“Merger Agreement”) by and among D.R. Horton,
Inc., Force Merger Sub, Inc. and Forestar Group Inc., dated June 29, 2017 or in
that certain Stockholder’s Agreement (“Stockholder’s Agreement”) by and between
Forestar Group Inc. and D.R. Horton, Inc. dated June 29, 2017 or in that certain
Master Supply Agreement (“Master Supply Agreement”) between D.R. Horton, Inc.
and Forestar Group Inc. dated June 29, 2017.


WHEREAS, pursuant to the Merger Agreement, on October 5, 2017, D.R. Horton
acquired approximately 75% of the common stock of Forestar and at that time
Forestar became a majority owned subsidiary of D.R. Horton.


WHEREAS, upon closing of the merger (“Merger”) pursuant to the Merger Agreement,
Forestar will continue to be a publicly traded company whose common stock will
be traded on the New York Stock Exchange;


WHEREAS, in connection with the closing of the Merger, (a) Forestar desires to
procure certain services from D.R. Horton, and D.R. Horton is willing to provide
such services to Forestar, during a period commencing on the Effective Date, on
the terms and conditions set forth in this Services Agreement.


NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Services Agreement, the Parties hereby agree as
follows:


ARTICLE I


Definitions


1.1. All terms used herein and not defined herein shall have the meanings
assigned to them in the Merger Agreement, the Stockholder’s Agreement or the
Master Supply Agreement.


ARTICLE II


Agreement To Provide and Accept Services


2.1 Provision of Services.
(a) On the terms and subject to the conditions contained herein, D.R. Horton
shall provide, or shall cause its Subsidiaries and Affiliates and their
respective employees designated by D.R. Horton (such designated Subsidiaries,
Affiliates and employees, together with D.R. Horton, being herein collectively
referred to as (“Service Providers” or “D.R. Horton”) to provide, to Forestar,
the services or equipment listed on the Schedule of Services (see Schedules
attached to this Agreement) agreed upon and exchanged between the Parties on the
date hereof (the “Services Schedule”) as being performed by D.R. Horton. Subject
to Section 3.1, all decisions as to which Service Providers (including the
decisions to use third parties) shall provide the Services shall be made by D.R.
Horton in its sole discretion, except to the extent specified in the Services
Schedule. Each D.R. Horton Service shall be provided in exchange for the
consideration set forth with respect to such D.R. Horton Service on the Services
Schedule or as the Parties may otherwise agree in writing. Each D.R. Horton
Service shall be provided and accepted in accordance with the terms, limitations
and conditions set forth herein and on the Services Schedule.







--------------------------------------------------------------------------------





2.2 Books and Records; Availability of Information. D.R. Horton shall maintain
reasonable invoicing procedures and related records in connection with the
provision of the Services performed or caused to be performed by it and, upon
reasonable notice from Forestar, shall make available for review by such other
Forestar’s agents such books and records during reasonable business hours with
such review occurring no more than one (1) time during a fiscal quarter.
Moreover, such review shall be conducted by Forestar or its agents in a manner
that will not unreasonably interfere with the normal business operations of the
Service Provider. Forestar shall make available on a timely basis to the Service
Providers all information and materials reasonably requested by such Service
Providers to enable them to provide the Services. Forestar shall provide to the
Service Providers reasonable access to Forestar’s premises to the extent
necessary for the purpose of providing the Services.


ARTICLE III


Services; Payment; Independent Contractors


3.1. Services To Be Provided.


(a) Unless otherwise agreed by the Parties (including to the extent specified on
the Services Schedule), (i) the Service Providers shall be required to perform
the Services only in a manner, scope, nature and quality as provided by or
within D.R. Horton that is similar in all material respects to the manner in
which such Services were performed immediately prior to the Effective Date, and
(ii) the Services shall be used for substantially the same purposes and in
substantially the same manner (including as to volume, amount, level or
frequency, as applicable) as the Services have been used immediately prior to
the Effective Date; provided, however, that the Services Schedule shall control
the scope of the Service to be performed (to the extent provided therein) unless
otherwise agreed in writing. Each Party and the Service Providers shall act
under this Services Agreement solely as an independent contractor and not as an
agent or employee of any other Party or any of such Party’s Affiliates. As an
independent contractor, all overhead and personnel necessary to the Services
required of the Service Providers hereunder shall be the Service Provider’s sole
responsibility and shall be at the Service Provider’s sole cost and expense. No
Service Provider shall have the authority to bind Forestar by contract or
otherwise.


(b) The provision of Services by Service Providers shall be subject to Article V
hereof.


3.2. The Parties will use good-faith efforts to reasonably cooperate with each
other in all matters relating to the provision and receipt of Services. Such
cooperation shall include obtaining all consents, licenses or approvals
necessary to permit each Party to perform its obligations hereunder; provided,
however, under no circumstances shall any Service Provider be required to make
any payments to any third party in respect of any such consents, licenses or
approvals nor shall any Service Provider be required to make any alternative
arrangements in the event that any such consents, licenses or approvals are not
obtained.


3.3. Additional Services.


(a) From time to time during the term, Forestar may request D.R. Horton (i) to
provide additional (including as to volume, amount, level or frequency, as
applicable) or different services which D.R. Horton is not expressly obligated
to provide under this Agreement if such services are of the type and scope
provided within D.R. Horton, (ii) to expand the scope of any Service (such
additional or expanded services, the “Additional Services”). If D.R. Horton
receives such request it shall consider such request in good faith and shall use
reasonable efforts to provide such Additional Services; provided, D.R. Horton
shall not be obligated to provide any Additional Services if it does not, in its
judgment, have adequate resources to provide such Additional Services or if the
provision of such Additional Services would interfere with the operation of its
business. If D.R. Horton receives the request for Additional Services, it shall
notify the Forestar within fifteen (15) calendar days as to whether it will or
will not provide the Additional Services.


(b) If D.R. Horton agrees to provide Additional Services pursuant to Section
3.03(a), then a representative of each party shall in good faith negotiate the
terms of a supplement to the Services Schedule which will describe in detail the
service, project scope, term, price and payment terms to be charged for the
Additional Services. Once agreed to in writing, the supplement to the Services
Schedule shall be deemed part of this Services Agreement as of such date and the
Additional Services shall be deemed “Services” provided hereunder, in each case
subject to the terms and conditions of this Agreement.







--------------------------------------------------------------------------------





3.4. Payments. Except as may be set forth on the Services Schedule, statements
will be delivered to Forestar within 15 calendar days after the end of each
month by D.R. Horton for Services provided to Forestar during the preceding
month, and each such statement shall set forth a brief description of such
Services, the amounts charged therefor, and, except as the parties may agree or
as set forth on the Services Schedule, such amounts shall be due and payable by
the Receiving Party within 30 calendar days after the date of such statement.
Statements not paid within such 30 day period shall be subject to late charges,
calculated at an interest rate per annum equal to the LIBOR plus 2% (or the
maximum legal rate, whichever is lower), and calculated for the actual number of
days elapsed, accrued from the date on which such payment was due up to the date
of the actual receipt of payment. Payments shall be made by wire transfer to an
account designated in writing from time to time by Service Provider.


3.5. Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS SERVICES
AGREEMENT, THE SERVICES TO BE PROVIDED UNDER THIS SERVICES AGREEMENT ARE
FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.


3.6. Taxes. In the event that any Tax is properly chargeable on the provision of
the Services as indicated on the Services Schedule, Forestar shall be
responsible for and shall pay the amount of any such Tax in addition to and at
the same time as the Service fees. All Service fees and other consideration will
be paid free and clear of and without withholding or deduction for or on account
of any Tax, except as may be required by law.


3.7. Use of Services. Forestar shall not, and shall cause its Affiliates not to,
resell any Services to any person whatsoever or permit the use of the Services
by any person other than in connection with Forestar’s ongoing operations.


ARTICLE IV


Term of Services


4.1. The provision of Services shall commence on the Effective Date and shall
terminate 30 calendar days after it is determined that D.R Horton owns less than
20% of the fully diluted common stock of Forestar, unless mutually agreed in
writing by both parties to continue the agreement. The foregoing notwithstanding
and subject to Section 7.2, (i) D.R. Horton may immediately terminate any single
or multiple Service provided to Forestar in the event that Forestar fails to
make payments for such Service under Section 3.4 and has not cured such failure
within thirty (30) days of written notice of such failure from D.R. Horton, and
(ii) upon ninety (90) days’ written notice, D.R. Horton may terminate any
Service provided to Forestar at such time as D.R. Horton no longer provides the
same Service to itself for its own account.


4.2. In the event Forestar requests an extension of the term applicable to the
provision of Services, such request shall be considered in good faith by D.R.
Horton. Any terms, conditions or costs or fees to be paid by Forestar for
Services provided during an extended term will be on mutually acceptable terms.
For the avoidance of doubt, under no circumstances shall D.R. Horton be required
to extend the term of provision of any Service if (i) the Service Provider does
not, in its reasonable judgment, have adequate resources to continue providing
such Services, (ii) the extension of the term would interfere with the operation
of D. R. Horton’s business or (iii) the extension would require capital
expenditure on the part of D.R. Horton or otherwise require D.R. Horton to renew
or extend any Contract with any third party.


ARTICLE V


Force Majeure


5.1. The Service Providers shall not be liable for any expense, loss or damage
whatsoever arising out of any interruption of Service or delay or failure to
perform under this Services Agreement that is due to acts of God, acts of a
public enemy, acts of terrorism, acts of security breach or data breach, acts of
a nation or any state, territory, province or other political division thereof,
changes in applicable law, fires, hurricanes, floods, epidemics, riots, theft,
quarantine restrictions, freight embargoes or other similar causes beyond the
reasonable control of the Service Providers. In any such event, the Service
Providers’ obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. The Service Provider
will promptly notify the recipient of the Service, either orally or in writing,
upon learning of the occurrence of such event of the force majeure. Upon the
cessation of the force majeure event, such Service Provider will use
commercially reasonable efforts to resume, or to cause any other relevant
Service Provider to resume, its performance with the least practicable delay.





--------------------------------------------------------------------------------



ARTICLE VI


Liabilities
6.1. Consequential and Other Damages. None of the Service Providers shall be
liable to Forestar with respect to this Services Agreement, whether in contract,
tort (including negligence and strict liability) or otherwise, for any special,
indirect, incidental or consequential damages whatsoever which in any way arise
out of, relate to or are a consequence of, the performance or nonperformance by
it hereunder or the provision of, or failure to provide, any Service hereunder,
including with respect to loss of profits, business interruptions or claims of
customers.


6.2. Limitations of Liability. Subject to Section 6.3 hereof, the liability of
any Service Provider with respect to this Services Agreement or any act or
failure to act in connection herewith (including, but not limited to, the
performance or breach hereof), or from the sale, delivery, provision or use of
any Service provided under or covered by this Services Agreement, whether in
contract, tort (including negligence and strict liability) or otherwise, shall
be limited to actions or omissions resulting from intentional breach of this
Services Agreement or gross negligence, and, in any event, such liability shall
not exceed the fees previously paid to such Service Provider under this Services
Agreement.


6.3. Obligation To Re-perform. In the event of any breach of this Services
Agreement by any Service Provider resulting from any error or defect in the
performance of any Service (which breach such Service Provider can reasonably be
expected to cure by re-performance in a commercially reasonable manner), the
Service Provider shall use its reasonable commercial efforts to correct in all
material respects such error, defect or breach or re-perform in all material
respects such Service upon receipt of the written request of Forestar.


6.4. Indemnity. Except as otherwise provided in this Service Agreement
(including the limitation of liability provisions in this Article VI), each
Party shall indemnify, defend and hold harmless the other Party from and against
any Liability arising out of the intentional breach hereunder or gross
negligence of the Indemnifying Party or its Affiliates, employees, agents, or
contractors (including with respect to the performance or nonperformance of any
Service hereunder).


ARTICLE VII


Termination


7.1. Termination. Notwithstanding anything herein to the contrary, this Services
Agreement shall terminate, and the obligation of the Service Providers to
provide or cause to be provided any Service shall cease, on the earliest to
occur of (i) thirty (30) calendar days after it is determined that D.R Horton
owns less than 20% of the fully diluted common stock of Forestar, or (ii) the
date on which the provision of all Services has been terminated or canceled
pursuant to Article IV hereof, or (iii) by mutual written consent of both D.R.
Horton and Forestar.


7.2. Breach of Services Agreement; Dispute Resolution. Subject to Article VI
hereof, and without limiting a Party’s obligations under Section 4.1, if a Party
shall cause or suffer to exist any material breach of any of its obligations
under this Services Agreement, including any failure to make a payment within
thirty (30) days after receipt of the statement describing the Services provided
for pursuant to Section 3.4 with respect to more than one Service provided
hereunder, and that Party does not cure such default in all material respects
within 30 days after receiving written notice thereof from the non-breaching
Party, the non-breaching Party shall have the right to terminate this Services
Agreement immediately thereafter.


7.3. Sums Due. In addition to any other payments required pursuant to this
Services Agreement, in the event of a termination of this Services Agreement,
the Service Providers shall be entitled to the immediate payment of, and
Forestar shall within 15 Business Days, pay to the Service Providers, all
accrued amounts for Services, Taxes and other amounts due under this Services
Agreement as of the date of termination.


7.4. Effect of Termination. Section 2.2 hereof and Articles V, VI, VII and VIII
hereof shall survive any termination of this Services Agreement.







--------------------------------------------------------------------------------





ARTICLE VIII


Miscellaneous


8.1. Ownership of Work Product. Subject to the terms of the Separation
Agreement, (i) each Service Provider acknowledges and agrees that it will
acquire no right, title or interest (including any license rights or rights of
use) to any work product resulting from the provision of Services hereunder for
Forestar’s exclusive use and such work product shall remain the exclusive
property of Forestar and (ii) Forestar acknowledges and agrees that it will
acquire no right, title or interest (other than a non-exclusive, worldwide right
of use) to any work product resulting from the provision of Services hereunder
that is not for Forestar’s exclusive use and such work product shall remain the
exclusive property, subject to license, of the Service Provider.


IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their duly authorized representatives.

D.R. HORTON, INC.By:/s/ Michael J. MurrayName:Michael J. MurrayTitle:Executive
Vice President andChief Operating OfficerFORESTAR GROUP, INC.By:/s/ Donald J.
TomnitzName:Donald J. TomnitzTitle:Executive Chairman








--------------------------------------------------------------------------------





SCHEDULE 1
Accounting, Finance and Treasury Services


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 2
Tax Services


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 3
Human Resources, Employment, Payroll and Benefits Services


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 4
Legal Services – Securities, Corporate Governance and Corporate Secretary


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 5
Legal Services – Litigation and Risk Management


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 6
Internal Audit


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 7
Information Technology


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]





--------------------------------------------------------------------------------





SCHEDULE 8
Investor and Public Relations


[Omitted pursuant to Regulation S-K, Item 601(a)(5)]



